Case 0:20-cv-60416-RS Document 40 Entered on FLSD Docket 10/15/2020 Page 1 of 7




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                                CASE NO. 20-60416-CIV-SMITH
 TOCMAIL INC.,

        Plaintiff,

 v.

 MICROSOFT CORPORATION,

       Defendant.
 ________________________________/

                     ORDER DENYING MOTION TO TRANSFER VENUE

        Plaintiff, TocMail, Inc., filed this action against Defendant, Microsoft Corporation, under

 the Lanham Act, seeking to recover for harm allegedly suffered because of Defendant’s

 dissemination of deceptive promotions of its Safe Links service. (Compl. [DE 1] ¶ 1.) Plaintiff

 alleges that its CEO, a software developer, currently offers a patented solution to cloud-based

 hacking attacks, but it “is hindered from selling its patented solution because Microsoft falsely

 claims to have solved this same issue four years ago.” (Id. ¶¶ 2, 15.) Further, Defendant allegedly

 “engages in contributory false advertising, playing a significant role in convincing approximately

 1 billion consumers to wrongly believe that the fundamental cloud security weakness was fully

 solved many years ago.” (Id. ¶ 8.) Plaintiff is a Florida corporation doing business in this District.

 (Id. ¶ 9.) Defendant is a Washington corporation, with its corporate headquarters in Redmond,

 Washington. (Rogers Decl. [DE 15-1] ¶ 3.)

        Defendant filed a Motion to Transfer this Action to the Western District of Washington

 [DE 15] under 28 U.S.C. § 1404(a). Plaintiff opposes Defendant’s request. (See Pl.’s Resp. [DE

 24].) The issue has been fully briefed and is ripe for adjudication.
Case 0:20-cv-60416-RS Document 40 Entered on FLSD Docket 10/15/2020 Page 2 of 7




 I.     LEGAL STANDARD
        “For the convenience of parties and witnesses, in the interest of justice, a district court may

 transfer any civil action to any other district or division where it might have been brought or to

 any district or division to which all parties have consented.” 28 U.S.C. § 1404(a). To determine

 if transfer is appropriate, courts (1) consider whether the alternative venue is one in which the

 action could originally have been brought by the plaintiff and (2) balance private and public factors

 to determine if transfer is justified. Mason v. Smithkline Beecham Clinical Labs., 146 F. Supp. 2d

 1355, 1359 (S.D. Fla. 2001). The private and public factors considered include:

        (1) the convenience of the witnesses; (2) the location of relevant documents and the
        relative ease of access to sources of proof; (3) the convenience of the parties; (4)
        the locus of operative facts; (5) the availability of process to compel the attendance
        of unwilling witnesses; (6) the relative means of the parties; (7) a forum’s
        familiarity with the governing law; (8) the weight accorded a plaintiff’s choice of
        forum; and (9) trial efficiency and the interests of justice, based on the totality of
        the circumstances.

 Manuel v. Convergys Corp., 430 F.3d 1132, 1135 n.1 (11th Cir. 2005) (citation omitted).

 Regarding the eighth factor, the “plaintiff’s choice of forum should not be disturbed unless it is

 clearly outweighed by other considerations.” Robinson v. Giarmarco & Bill, P.C., 74 F.3d 253,

 260 (11th Cir. 1996) (citation omitted).

        Under § 1404(a), the “burden is on the movant to establish that the suggested forum is more

 convenient.” In re Ricoh Corp., 870 F.2d 570, 573 (11th Cir. 1989). “The decision to transfer a

 case to another district is left to the sound discretion of the trial court” and will not be disturbed

 absent a clear abuse of discretion. Brown v. Conn. Gen. Life Ins. Co., 934 F.2d 1193, 1197 (11th

 Cir. 1991) (citation omitted).




                                                   2
Case 0:20-cv-60416-RS Document 40 Entered on FLSD Docket 10/15/2020 Page 3 of 7




 II.    DISCUSSION

        The parties do not dispute that this case could have been filed in the Western District of

 Washington. The question for the Court, therefore, is whether the balance of relevant private and

 public factors justifies transfer of the case. Plaintiff, a Florida corporation, filed this suit in its

 home district. Thus, for the Motion to be granted, Defendant must show that other considerations

 clearly outweigh Plaintiff’s choice of forum.

        A. The Convenience of Witnesses and Parties

        Plaintiff maintains that the case should remain in this District because this is “its home

 forum” and it has identified three witnesses located in South Florida. (Resp. at 1-7, 11; Wood

 Decl. [DE 24-4] ¶¶ 7-9.) Defendant, on the other hand, argues that the Western District of

 Washington is a more appropriate venue because critical employees responsible for the creation,

 design, technology, development, operation, advertising, and marketing of its Office 365

 Advanced Threat Protection (“ATP”) software, including Safe Links, reside and work in

 Washington. (Mot. at 5; Def.’s Reply [DE 33] at 5-8.) However, a transfer that would only shift

 inconvenience from the defendant to the plaintiff does not outweigh the plaintiff’s choice of forum

 for § 1404(a) purposes. Robinson, 74 F.3d at 260. Consequently, at best, this factor is neutral.

        B. Location of Relevant Documents and Ease of Access to Sources of Proof

        Defendant argues that this factor weighs in its favor because most of the relevant

 documents and sources of proof are in the Western District of Washington. (Mot. at 4, 7.) Relevant

 documents created in, located in, or accessible from Washington include documents pertaining to

 the creation, design, technology, development, support, advertising, marketing, and finances

 related to ATP and Safe Links. (Id.; Rogers Decl. ¶¶ 16-17.) Upon reviewing the Complaint, the

 Court agrees that a significant number of documents relevant to the litigation may be located at



                                                   3
Case 0:20-cv-60416-RS Document 40 Entered on FLSD Docket 10/15/2020 Page 4 of 7




 Defendant’s headquarters in Washington. However, considering the relative ease of access to

 these documents, the Court is not convinced that Washington is a more convenient venue. “In

 most cases today, including this one, technological advancements have rendered the physical

 location of documents and other types of proof virtually irrelevant.” Ritter v. Metro. Cas. Ins. Co.,

 No. 4:19-CV-10105-KMM, 2019 WL 8014511, at *4 (S.D. Fla. Dec. 3, 2019).                          Due to

 technological advances, producing documents in Florida is no more burdensome than producing

 them in Washington. See Wi-Lan USA, Inc. v. Alcatel-Lucent USA Inc., No. 12-23568-CIV, 2013

 WL 358385, at *4 (S.D. Fla. Jan. 29, 2013) (“[I]n this age of electronic discovery, it is no more

 burdensome for [defendant] to produce its documents in Florida than it is for it to produce them in

 New Jersey.”). Therefore, this factor is, at best, neutral.

         C. Locus of Operative Facts

         Plaintiff’s Complaint alleges that Defendant disseminates deceptive promotions of its Safe

 Links service, falsely claiming that it protects against cyber-attacks, particularly malicious links

 that may be accessed by customers. Evidence regarding the technology, including its design and

 development, will be relevant to Plaintiff’s allegation that Safe Links does not serve its marketed

 purpose. This evidence, Defendant has shown, centers on Washington. (See Rogers Decl. ¶¶ 16-

 17.) On the other hand, Defendant markets its product nationally, including in Florida. And,

 Plaintiff argues that “because Microsoft made false statements in this District via the internet and

 through its business located here, the locus of operative facts is in this District as the initial forum.”

 (Resp. at 9.)

         First, Plaintiff has provided no evidence that the alleged misrepresentations are made

 through Defendant’s Florida offices, as opposed to being disseminated from Washington.

 Additionally, the Court disagrees that dissemination of the alleged misleading statements in



                                                     4
Case 0:20-cv-60416-RS Document 40 Entered on FLSD Docket 10/15/2020 Page 5 of 7




 Florida, as part of a national campaign, without more, places the locus of operative facts here. “In

 a Lanham Act false advertising case such as this, the locus of operative facts is where the

 defendant’s actions ‘giving rise to [plaintiff’s] claims’ occurred.” Casper Sleep, Inc. v. Nectar

 Brand LLC, No. 18 CIV. 4459 (PGG), 2019 WL 4727496, at *6 (S.D.N.Y. Sept. 27, 2019) (citation

 omitted). Here, that is in Washington where, according to Defendant, the design and development

 of the product is done and the marketing strategy created. Therefore, based on the facts of this

 case and the evidence presented by the parties, the Court concludes that this factor slightly favors

 transfer. See Inventel Prod. LLC v. Penn LLC, No. 16-CV-1649(AJN), 2017 WL 818471, at *5

 (S.D.N.Y. Feb. 28, 2017) (explaining in Lanham Act case that when “a product with an allegedly

 false marketing campaign[] has been sold in multiple districts, ‘each such district has a roughly

 equivalent claim to being the locus of operative facts,’” and concluding that this “factor is either

 neutral or slightly favors transfer.”).

         D. Availability of Process to Compel the Attendance of Unwilling Witnesses

         Defendant contends that this factor weighs in its favor because it has identified financial

 consultants who are not its employees and who reside in Washington. (Mot. at 6.) Defendant

 specifically identifies one such consultant––Kathryn Griffith––at PricewaterhouseCoopers LLP.

 (See Rogers Decl. ¶ 14.) Federal Rule of Civil Procedure 45(c) restricts the Court’s power to

 compel attendance of out-of-state witnesses who reside and work more than 100 miles away.

 However, “transfer may be denied when the witnesses, although in another district, are employees

 of a party and their presence can be obtained by that party” and “where the movant does not show

 that the witnesses would be unwilling to testify and that compulsory process would be necessary.”

 Mason, 146 F. Supp. 2d at 1361-62 (citation omitted). Thus, the “party seeking the transfer must




                                                  5
Case 0:20-cv-60416-RS Document 40 Entered on FLSD Docket 10/15/2020 Page 6 of 7




 support its motion by clearly specifying the key witnesses to be called and particularly stating the

 significance of their testimony.” Id. (citation omitted).

         While Defendant has identified Kathryn Griffith, it does not explain if, or why, she is a key

 witness; the details of her testimony; or if Ms. Griffith has indicated that she would be unwilling

 to appear on her own accord at trial. Additionally, “Defendant has not presented evidence that . .

 . for the witnesses who cannot or will not travel, . . . their deposition testimony could not be used

 in lieu of in[-]person testimony at trial.” Toddy Gear, Inc. v. Cleer Gear, LLC, No. 13 C 1926,

 2013 WL 6153052, at *4 (N.D. Ill. Nov. 22, 2013). Ms. Griffith does not necessarily need to

 answer interrogatories from or give depositions in this District, and discovery can be conducted

 electronically and remotely, as needed. Therefore, while this factor somewhat supports transfer,

 it does not weigh heavily in Defendant’s favor.

         E. Relative Means of the Parties

         This factor favors maintaining this action in Florida.       Defendant is a multinational

 technology powerhouse with billions in revenue. Defendant has the means to litigate this action

 in Florida. Plaintiff, however, states it does not have sufficient funds to litigate a case in

 Washington and does not have access to such funds. (Wood Decl. ¶¶ 14-15.) Further, though the

 Complaint alleges that Plaintiff’s CEO previously sold an invention to the tune of $95 million,

 Plaintiff states that all those funds have been spent on other ventures. (Id.) Defendant presents no

 evidence to contradict Plaintiff’s position. Thus, the Court concludes that this factor weighs in

 Plaintiff’s favor.

         F. Courts’ Familiarity with Governing Law, and Trial Efficiency and the Interests
            of Justice, Based on the Totality of the Circumstances

         This is a Lanham Act case. Hence, both this Court and the Western District of Washington

 have familiarity with the issues, which deal primarily with federal law. As for trial efficiency, the

                                                   6
Case 0:20-cv-60416-RS Document 40 Entered on FLSD Docket 10/15/2020 Page 7 of 7




 Southern District of Florida is statistically one of the most efficient districts––a fact that militates

 against transfer. See United States District Courts — National Judicial Caseload Profile, available

 at     https://www.uscourts.gov/sites/default/files/data_tables/fcms_na_distprofile0630.2020.pdf

 (last visited Oct. 13, 2020). Further, Florida courts have an interest in adjudicating controversies

 involving injuries to Florida citizens, like Plaintiff.

         In conclusion, based on the totality of the circumstances, and having reviewed the record

 and weighed the relevant factors, the Court finds that Defendant has not met its burden of showing

 that other considerations clearly outweigh Plaintiff’s choice of forum, or even that the greater

 weight of the relevant factors support a transfer of venue. Accordingly, it is

         ORDERED that Defendant’s Motion to Transfer this Action to the Western District of

 Washington [DE 15] is DENIED.

         DONE AND ORDERED in Fort Lauderdale, Florida, this 15th day of October 2020.




 Copies to:
 All parties of record




                                                     7
